Citation Nr: 1707366	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  08-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether the Veteran filed a timely notice of disagreement with respect to the April 2013 decision that denied entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2014 decision, the Board denied the appellant's claim for service connection for headaches.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  By an Order dated in December 2015, the Court vacated the Board's July 2014 decision and remanded for readjudication in compliance with the Memorandum Decision.  The Memorandum Decision found that the Board's July 2014 decision failed to provide an adequate statement of reasons or bases for relying on an August 2012 VA addendum opinion.  

The Board remanded the matter on appeal in December 2011, May 2013, and May 2016 to the agency of original jurisdiction (AOJ).   The Board finds that there has been substantial compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268(1998).  

A November 2014 RO letter determined that the Veteran did not file a timely notice of disagreement with an April 2013 decision that denied entitlement to nonservice-connected pension benefits.  The Veteran filed a notice of disagreement with this determination in December 2014.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of whether the Veteran filed a timely notice of disagreement with respect to the April 2013 decision that denied entitlement to nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDING OF FACT

The Veteran's current headache disorder did not originate in service, was not manifest within one year of discharge from service, and is not otherwise etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for headaches to include migraines and tension headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in September 2007 which was issued prior to the RO decision in January 2008.  Additional letters were issued in June 2013, April 2016, and May 2016.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, and asked the Veteran to identify evidence in support of the claim.  Thus, adjudication of the claim at this time is warranted.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2002 to 2016 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In September 2007 and October 2012, the Veteran stated that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent VA examination in August 2016 to obtain medical evidence as to the nature and etiology of the claimed headaches.  The Board finds that the VA examination is adequate because the examination was performed by a medical professional based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA examiner provided a medical opinion as to whether the current headaches disorder is related to disease, injury, or other event in active service.  In this case, the Board finds that the VA examiner provided reasons for the opinion and cited to medical literature.  As such, the Board finds the opinion to be adequate. 

The Board finds that the VA examination and opinion are adequate for adjudication purposes.  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

II.  Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, organic disease of the neurologic system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Analysis 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current headaches disorder diagnosed as migraines and tension type headaches is not related to injury or event in active service. 

The Veteran contends that his current headache disability is related to the headaches he experienced during his military service.  There is competent medical evidence of a diagnosis of tension type headaches and migraines.  See the VA examination reports dated in December 2007 and August 2016.  

The Veteran served on active duty in the Army from July 1972 to June 1973.  A review of the Veteran's service treatment records confirms that he was treated for headaches while on active duty from September 1972 to December 1972.  A September 14, 1972 service treatment record indicates that the Veteran complained of having a headache for one week.  He was treated with Tylenol.  An October 24, 1972 service treatment record indicates that the Veteran sought treatment for headaches.  He complained of a sharp pain in head that started in morning when he gets up.   He stated that the pain was in the center of the head and went to the side.  The headaches lasted 2 to 3 days.  He was treated with Tylenol.  An October 31, 1972 service treatment record indicates that the Veteran reported having headaches since August that were located frontal and bitemporal, occurring about twice a week, usually when waking up, and he may be slightly dizzy at times.  It was noted that there was no apparent relationship to reading.  

A November 28, 1972 service treatment record indicates that the Veteran reported having temporal frontal headaches occurring about twice a week, usually when arising and after being on his feet for a while.  It was noted that the Veteran denied having visual symptoms.  The impression was headaches, doubt demonstrable organic basis.  Skull series X rays in November 1972 showed questionable findings, but subsequent cone down view was normal.  

On the Report of Medical History completed by the Veteran in June 1973, prior to his separation from service, he checked "no" in response to the question of whether he had now or had ever had frequent or severe headaches.  The service separation examination noted normal head and neurologic examination. He separated from active service in June 1973.   

The Veteran's post-service medical records show that he began to receive intermittent treatment for headaches in 2002.  A November 2002 VA primary care initial assessment indicates that the Veteran reported having occasional headaches.  He denied having blurred vision with glasses, double vision, eye pain, light flashes, halos around lights, or eye discharge.  He denied having dizziness, fainting spells, or difficulty with balance.  A February 2003 VA treatment record notes that the Veteran reported having a lot of headaches in service and he had many medical appointments.  A November 2004 VA primary care annual exam record indicates that the Veteran reported having occasional headaches.  An October 2005 VA primary care annual exam records indicate that on review of systems, the Veteran denied having headaches.  The Veteran underwent physical examination in July 2006 for his Social Security Administration disability claim.  The Veteran did not report having headaches.  

In July 2007, the Veteran filed his claim seeking service connection for headaches.  

A July 2007 VA treatment record indicates that the Veteran reported that he was taking over the counter medications for headache pain.  He reported having migraines in the past and he requested something for headaches.  The VA nurse noted that the Veteran might need to come in as a walk-in to see the provider and be worked up for his symptoms.  

A VA examination for neurological disorders was conducted in November 2007.  The VA examiner indicated that review of the claims file shows that there was a period of time from September to November 1972 when the Veteran was seen for headaches.  No specific medications were given.  He had skull x-rays taken which showed question of sella abnormality but specific sella studies were performed which were normal.  The VA examiner indicated that there was no diagnosis made regarding the headaches and he was treated with decongestants and mild analgesics.  The Veteran stated that he had no explanation as to why that period of time in three months he was seen frequently and then not after that time in service.  The Veteran stated that his headaches may occur two times per month and they may have a duration of 15 to 20 minutes.  They begin in the temporal areas usually and remain in the temporal/frontal areas.  There was no nausea or vomiting.  There was no photophobia.  He used over the counter medications and his wife's medications to treat the headaches.  He occasionally used non-steroidal antiinflammatory drugs and tramadol for his headaches.  

The diagnosis was "headaches, nonspecific, noted in service for three month period.  No further mention and no specific treatment.  Headaches still present intermittently of short duration, nonspecific, minimal impact on his daily activities."  In a December 2007 addendum, the same VA examiner indicated that the headache issue "cannot be resolved without resort to mere speculation as the complaint of headaches were too non-specific...and remain too vague in description and frequency since discharge."

In December 2007, a second VA medical opinion was obtained.  The VA physician reviewed the Veteran's claims file.  He noted that separation examination in June 1973 did not show a chronic neurological disability or further complaints of a headache.  It was noted that the outpatient treatment records show that the Veteran receives treatment at the VA facility however there is no evidence that the Veteran is treated for chronic headaches.  The VA physician opined that the Veteran's current headaches condition was best described as tension type headache is less likely than not caused by or related to the complaints noted in service.  The rationale was that there was no objective evidence to support a claim that a chronic headaches condition had its onset in active duty.  

In the September 2008 VA Form 9, the Veteran stated that he had severe headaches and the doctor at the VA clinic told him to take both Tramadol and Etodolac for headaches and this should be noted in the phone records.  The Veteran stated that these headaches are the same headaches he experienced during military.  He stated that he was treated for headaches in the military and was given medication.  He stated that he told the VA doctor that he felt nausea during his headaches the same as back then.  The Veteran indicated that when he was discharged from the military, he had medication for headaches in his possession and during the exit exam, he was not asked about headaches because they were too busy trying to clear his out.   

An October 2008 VA primary care note indicates that the Veteran complained of headaches one to two times per month; etodolac has helped somewhat, but sometimes not enough.  He did not have a visual aura.  He had the headaches on the right parietal side; there was throbbing with photo and sonophobia.  His eyes teared with the headache and sometimes he had nausea with no vomiting.  The diagnosis was migraines.  It was noted that the Veteran will begin a trial Zomig and Phenergan; a noncontrast CT scan of the brain was ordered. 

A January 2012 VA primary care note indicates that the Veteran had a migraine headache about every 4-5 days.  The headaches were well controlled with sumatriptan.  The assessment was migraine cephalgia, stable with current regimen.  

The Veteran underwent a VA examination in January 2012.  The diagnosis was migraines including migraine variants.  The Veteran reported a very long history of headaches dating back to his time during active service.  He reported that his headaches originate on the right temple and are associated with scotoma/visual changes and he can feel dizzy just before the episodes.  The Veteran reported that smells and loud noises can seem to bring about the episodes.  He endorsed nausea with occasional emesis.  The episodes reportedly lasted one to one and a half hours and he has to rest or sleep in order to get the episodes to go away.  The Veteran reported that since having the addition of sumatriptan to his medications, he can abort the headaches by taking the medication at the first sign of a headache.  He reported that currently, he has about two headaches per year.  While on active service, he reported having an episode about every 45 days.  He stated that the sumatriptan is what has significantly reduced his headaches.  The Veteran denied any history of having a head injury during his active service.  He cannot recall anything that he thought was causing the headaches while on active service.  While in the military, the Veteran reported being prescribed a medication for his headaches which only provided minimal relief of his pain.  He stated that his primary care physician diagnosed migraine headaches in 2008 and he has been treated accordingly with sumatriptan with great reduction in symptoms.  

The Veteran reported that he had headache pain described as pulsating or throbbing head pain and pain localized to one side of the head.  He reported having nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision (such as scotoma, flashes of light, and tunnel vision).  The duration of the headaches was less than one day.  The location of the typical head pain was on the right side of the head.  The VA examiner opined that "it was at least as likely as not that the 'environmental' exposure while on active service could have been the etiology" of the Veteran's migraine headaches.  

The Board finds that the January 2012 VA medical opinion to have little probative value because the opinion appears to be based upon an inaccurate fact and an inaccurate factual premise.  The VA examiner refers to environmental exposure in active service but the record does not establish such exposure and the Veteran has not asserted experiencing such exposure when he reported his medical and military history to the examiner.  Medical opinions based upon insufficient facts and data or based upon an inaccurate premise have limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data.  

The Court has also held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. at 33; Bloom v. West, 12 Vet. App. at 187.  For these reasons, the Board finds that the January 2012 VA medical opinion to have limited probative value and are outweighed by the 2007 and 2016 VA medical opinions, the probative value of which is discussed below.    

The record shows that the RO requested and obtained an addendum opinion in August 2012.  The Board acknowledges that in the December 2015 Memorandum decision, the Court vacated the Board's initial denial of service connection for headaches in the July 2014 decision on the basis that the Board failed to provide an adequate statement of reasons or bases for its reliance on the August 2012 VA addendum opinion.  Specifically, the Court stated that the August 2012 examiner found that she was "unable to make a nexus between the active duty headaches and the current migraines" because after the appellant's reported in-service headaches, there "is no objective medical record of headaches again until 2002."  The Court indicated that the examiner then stated that she did "not doubt that the veteran is a credible historian."  The Court found that the record is replete with instances of the appellant's statements regarding the headaches he experienced between his separation and his eventual diagnosis and found that the examiner's conclusion that there is no evidence of continuous headaches is incompatible with her statement that she does not doubt the appellant's credibility, who stated numerous times that he continuously experienced headaches after service.  The Court stated that it was unclear why the Board did not return this examination for clarification due to the seemingly conflicting rationale and conclusion given by the examiner.

The Board agrees with the Court' assessment of the August 2012 VA medical opinion and finds the August 2012 VA medical opinion to have limited probative value due to the conflicting rationale and opinion.  A clarifying medical opinion was obtained in August 2016.  

A March 2013 VA primary care note indicates that the Veteran had migraine headaches about every 4-5 days, well controlled with sumatriptan.

In a June 2013 statement, the Veteran reported that he had the headaches since basic training.  He stated that he was never treated by outside doctors for his condition because he could not afford payments and he began treatment by VA in around 2008, maybe earlier.   

VA treatment records dated in May 2016 indicate that the Veteran reported that his migraine headaches began in 1972.   

The Veteran was afforded a VA examination in August 2016 to obtain medical evidence as to the nature and etiology of the claimed headaches disorder.  The diagnosis was migraine including migraine variants and the date of diagnosis was 2008.  The Veteran reported that he believed his first headache was in basic training after he threw grenades.  He denied having a head injury, loss of consciousness, alteration of consciousness, or post traumatic anemia related to these explosions.   He stated that over the years, he took "goodies" and BC powder.  He did not have a family history of migraines.  The Veteran stated that the headaches started to get worse and by then, he was getting care from VA.  He stated that sometime in mid to late 2000, they were a lot stronger and longer, 5 to 6 hours, and that was when he called the VA doctor and he was told he had a migraine.  He stated that the headaches were and now are on the right side only.  He had light and noise sensitivity.  He did not recall exactly when all these things together were called migraines.  He stated that for the past year or so, he took sumatriptan. 

The Veteran described his headache pain as real sharp pain on the right side and it felt like a throb.  He stated that he had non-headache symptoms including nausea, sensitivity to light, and sensitivity to sound. 

The VA examiner indicated that unless otherwise documented in the report, all positive symptoms were stable.  The Veteran reported no cognitive or memory issues.  Physical exam was negative.  Diagnostic testing was not clinically indicated at this time.  The diagnosis was migraine without aura, control with as required triptans. 

The VA examiner opined that the claimed headaches disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner indicated that the rationale was based on review of the available medical records, medical literature and clinical experience.  The VA examiner noted that the Veteran was in Army from July 1972 to June 1973.  Although Veteran reports and the service treatment records show several visits for symptomatic headaches and work-up was done, no organic cause for the symptomatic headache was found.  The VA examiner cited to the service treatment record dated November 28, 1972 (which indicates an impression of Headache- doubt demonstrates organic basis).  The VA examiner noted that there was no ongoing recurrent or frequent headache at the time of separation reported either by the Veteran or the examiner, and the exam was normal.  The VA examiner concluded that there is no objective evidence of a chronic headache disorder in military or shortly after discharge from military and this includes no objective evidence of claimed current headache condition "migraine without aura" onset in military service or shortly after discharge from military service.  

The VA examiner stated that 35 years after discharge from military service, in 2008, migraine was diagnosed.  The VA examiner stated that the exact onset of the Veteran's current migraine was unknown to the Veteran himself and the most likely onset of the current migraine was mid to late 2000 reported by the Veteran during the exam.  The VA examiner noted that the headache exam supported by the VA treatment records was 25 to 30 years after discharge from military.  The VA examiner noted that per International Classification of Headache Disorders, the Veteran's current headaches meet the criteria for migraine without aura, a primary headache disorder.  

The VA examiner stated that he reviewed the conflicting medical evidence and opined that the VA opinion provided in January 2012 was based on symptom complex and there was no objective data and it was supported by the Veteran's own speculation, and no supportive medical evidence/literature as mentioned above was given. 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current headaches disorder to include migraines and tension headaches is not related to injury or event in active service. 

The service treatment records show that the Veteran was treated for headaches from September 1972 to December 1972.  However, the Board finds that the weight of the competent and credible evidence establishes that examination of the head and neurologic system was normal upon separation from service in June 1973.  The Veteran specifically denied having frequent or severe headaches upon service separation.  The VA examiner who performed the August 2016 VA examination reviewed the service treatment records, considered the Veteran's report of symptoms, and concluded that the medical evidence from service showed that the Veteran did not have headaches upon service separation and there was no medical evidence of migraines in active service or soon after.  The VA examiner who performed the November 2007 VA examination also reviewed the service treatment records, considered the Veteran's report of symptoms, and concluded that a diagnosis of headaches in active service was not made.  In a December 2007 VA addendum opinion, the VA examiner stated that the headache issue could not be resolved without resort to speculation because the complaint of headaches were too nonspecific and remain too vague in description and frequency since discharge.  The second December 2007 VA medical opinion indicates that the VA physician concluded that the June 1973 separation exam did not show a chronic neurological disability or further complaints of headache and the post service treatment records did not show treatment for chronic headaches.  

The Board finds that the November 2007, December 2007, and August 2016 VA medical opinions are adequate.  The VA physicians based the opinions upon the medical findings in active service and upon the Veteran's own lay statements concerning the headache symptoms made both during service and after service.  The VA physicians did not base the opinions solely upon the absence of documentation in service or after service.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  The VA physician considered the Veteran's report of symptoms both in active service and after service, the medical findings in service and after service, and the medical treatment after service.  For these reasons, the Board finds that these VA medical opinions are adequate.  

The Board notes that the VA examiner who conducted the November 2007 VA exam and rendered an addendum opinion in December 2007 was not able to provide an adequate medical nexus opinion without resorting to mere speculation.  When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The December 2007 VA examiner indicated the specific reason why he could not render a medical opinion and this was because the complaints and frequency of headaches in active service and after were too nonspecific and vague in description for a medical opinion to be rendered.  It is clear the VA examiner reviewed the assembled data in service and after service and reviewed the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  For these reasons, the Board finds that the December 2007 VA medical opinion is adequate.  The Board concludes that the weight of the competent and credible evidence establishes that the Veteran did not have a headaches disorder upon separation from active service, examination of the head and neurologic system was normal upon separation from service, and the Veteran did not have a diagnosis of migraines or tension type headaches in active service. 

The Board concludes that the weight of the competent and credible evidence establishes that the Veteran did not have a diagnosis of a headaches disorder compensable to 10 percent within one year from service separation in June 1973.  As discussed above, the weight of the competent and credible evidence establishes that the Veteran did not have a headaches disorder upon separation from active service and examination of the head and neurologic system was normal upon separation from service.  The record shows that the Veteran first began to seek treatment for headaches in 2002, 29 years after service separation.  Migraines was first diagnosed in 2008, over 30 years after service separation.  

The Veteran's own implied assertions that he had a headaches disorder at service separation and after service are afforded no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as headache pain.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a diagnosis of a headache disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues, such as providing a clinical neurological diagnosis, require specialized training, and are therefore not susceptible of lay opinions on diagnosis.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide a medical diagnosis.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted.  

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of headaches in active service or since service separation.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran asserts that he has had headaches in service and since service separation.  He asserts that he has had the same symptoms in service and since service separation until the current time.  See the September 2008 VA Form 9, the January 2012 VA examination report, the June 2013 statement, and the August 2016 VA examination report.  As noted above, the Veteran, as a lay person, is competent to describe observable symptoms such as headache pain.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that while the Veteran is competent to report having headache symptoms in service and since service, the Board finds that such statements are not credible. 

In weighing credibility, VA may consider bias, self-interest, consistency with other evidence of record, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the Veteran's credibility is undermined by the fact that his own lay statements concerning the headaches are inconsistent and are not supported by the evidence of record including the lay and medical evidence generated at the time of service.  First, the service separation exam dated in June 1973 shows that the Veteran was specifically asked about having headaches and he specifically denied having severe or frequent headaches in the report of medical history for the separation exam, although he now asserts that he was not asked about headaches upon service separation exam.  See the September 2008 VA Form 9.  Second, the Veteran asserts that he had the same headaches and symptoms in service as he does now.  The Board notes that the medical evidence generated during service shows different symptoms than the current headaches symptoms.  For instance, the service treatment records documents frontal and bitemporal headache pain and maybe slight dizziness with no visual symptoms.  The October 2008 VA primary care note which shows a diagnosis of migraines indicates that the symptoms were headaches on the right parietal side and throbbing with photo and sonophobia and sometimes nausea.  The August 2016 VA examination report indicates that the Veteran had current headaches symptoms only on the right side and he had noise and light sensitivity, and nausea.  The August 2016 VA examiner stated that the service treatment records show no objective evidence of a migraine aura in active service.  

The Board finds that the service treatment records and the Veteran's own lay statements made during service and documented in the service treatment records are more probative than the Veteran's lay statements made over 30 years after service in connection with his claim for compensation benefits.  The lay and medical evidence generated at the time of the Veteran's period of service is highly probative.  These records and statements are contemporaneous with the Veteran's period of service and the time of the claimed chronic symptoms.  These records contain information that is inherently more reliable than information recorded at a later time, in this case, information recorded over 30 years after the event in question.  These records were generated contemporaneously with the Veteran's service, and therefore are felt to have greater probative value than assertions made more than 30 years after service and in conjunction with a claim for VA benefits.  Curry v. Brown, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  

The Board also finds that the Veteran's lay statements to have limited credibility because his lay statements are inconsistent with each other.  As noted above, the Veteran's lay statements made in connection with his claim for service connection are inconsistent with the lay statements he made during active service.  Upon VA examination in August 2016, the Veteran attributed the headaches to being exposed to explosions in basic training but he did not report this incident (exposure to explosions) in active service or upon VA examinations in November 2007 or January 2012.   

The Veteran's current lay statements are also inconsistent with lay statements he made to VA health care providers.  As discussed above, the Veteran denied having headaches or reported only occasional headaches to VA health care providers in November 2002 and November 2004 (report of occasional headaches) and in October 2005 (he denied having headaches).  The histories reported by the Veteran for treatment purposes are found to be of more probative value than the more recent assertions and histories given for VA disability compensation purposes, as it is assumed that the Veteran would not hide symptoms from the medical professional from whom he was seeking treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The December 2007 VA examiner noted that outpatient treatment records from VA did not show evidence of treatment for chronic headaches.  The medical evidence shows chronic and severe headaches from 2008 when migraines were diagnosed.  

For these reasons, the Board finds that the Veteran's lay statements as to chronic and continuous headache symptoms in service and since service separation to have limited credibility and are undermined and outweighed by the lay and medical evidence of record which establishes headaches symptoms in active service from September 1972 to December 1972 with no organic diagnosis, no headaches symptoms and normal head and neurologic exam upon service separation exam in June 1973, and only occasional and intermittent headache symptoms until 2008 when migraine headaches were diagnosed.  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and continuous headaches symptoms in service and after service separation, and such chronic headaches symptoms first began in 2008.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

The record shows that the Veteran began intermittent treatment for headaches in 2002.  Tension type headaches were diagnosed on VA exam in November 2007 and migraines were diagnosed in 2008.  With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of a chronic headaches disorder for over 20 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of symptoms or findings for almost three decades between the period of active service and manifestation of the headaches is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

Finally, the Board finds that the weight of the competent and credible evidence establishes that the headaches disorder to include tension type headaches and migraines are not related to injury or other event in active service including the headaches in active service.  The second December 2007 VA medical opinion shows that the VA physician opined that the current tension type headaches were less likely than not caused by or related to the complaints in active service.  The August 2016 VA medical opinion shows that the VA physician opined that the current migraines headaches disorder was less likely than not caused by or related to in service injury, event, or illness.  The VA examiner indicated that the rationale was based on review of the available medical records, medical literature and clinical experience.  The VA examiner noted that although Veteran reports and the service treatment records show several visits for symptomatic headaches and work-up was done, no organic cause for the symptomatic headache was found.  The VA examiner noted that there was no ongoing recurrent or frequent headache at the time of separation reported either by the Veteran or the examiner, and the exam was normal.  The VA examiner concluded that there is no objective evidence of a chronic headache disorder in military or shortly after discharge from military and this includes no objective evidence of claimed current headache condition "migraine without aura" onset in military service or shortly after discharge from military service.  

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA medical opinions take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

There is no competent evidence of a nexus between the current headaches disorder and active service.  There is no probative medical evidence that links the claimed disability to service.  As discussed above, the January 2012 VA medical opinion indicates that "it was at least as likely as not that the 'environmental' exposure while on active service could have been the etiology" of the Veteran's migraine headaches.  However, as discussed above, the Board finds that the January 2012 VA medical opinion to have little probative value because the opinion appears to be based upon an inaccurate fact and an inaccurate factual premise and this opinion is speculative.  See Reonal v. Brown, 5 Vet. App. at 461;  Obert v. Brown, 5 Vet. App. at 33.  For these reasons, the Board finds that the January 2012 VA medical opinions to have limited probative value and are outweighed by the 2007 and 2016 VA medical opinions.  

The Veteran has made a general assertion that the headaches disorder is related to active service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the onset and etiology of a headaches disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  

In light of the above, the Board finds that the weight of the evidence is against a finding that the headaches disorder to include tension type headaches and migraines is related to the Veteran's active service.  The claim for service connection for headaches disorder to include tension type headaches and migraines is therefore denied. 



ORDER

Service connection for headaches disorder to include tension type headaches and migraines is denied. 


REMAND

A November 2014 letter determined that the Veteran did not file a timely notice of disagreement with an April 2013 decision that denied entitlement to nonservice-connected pension benefits.  The Veteran filed a notice of disagreement with this determination in December 2014.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


Issue a Statement of the Case for the issue of whether the Veteran filed a timely notice of disagreement with an April 2013 decision that denied entitlement to nonservice-connected pension benefits.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


